Title: To James Madison from Tobias Lear, 13–26 September 1803 (Abstract)
From: Lear, Tobias
To: Madison, James


13–26 September 1803, Gibraltar. No. 1. “I had the honor of writing a few lines to you on the 5th inst. which was put on board the Brig Jack, Capt Haskill, from Cadiz to Cape Ann, off Cape St. Vincents. We then flattered ourselves with being in this Bay two days afterwards; but the easterly winds and unfavourable weather baffled all calculations, so that we did no reach this place ’till the 12th.
“As the information which we received on our arrival here of the hostile disposition and conduct of the Emperor of Morocco towards the U. States, has opened a new & unlooked for scene of operation for the Squadron under Commodore Preble, and has caused a pretty active succession of events, I shall take the liberty of stating those things which occurrd to myself, or within my knowledge, from day to day, as noted in my diary.
“On the 6th of Sept. between Cape St. Vincents & Cape St Mary’s, we fell in with a Frigate belonging to the Emperor of Morocco, mounting 30 Guns & carrying 150 men; bound, as the Commander said, from Sallee to Lisbon. Neither her appearance nor conduct discovered anything hostile towards us: indeed so little did she appear like a suspicious vessel, that the Commodore would not have thought it worth while to notice her particularly, had she not discovered a wish to speak with us; & finding she was a moorish ship, he then sent his boat along side, with an officer to make every requisite examination and enquiry respecting her. On his return and reporting to the Commodore that her passport &c. from our Consul, Mr. Simpson, was correct, and nothing appeared suspicious about her, the Commodore, who was anxious that we should be placed upon as much certainty as possible respecting her, requested, that, as I was acquainted with Mr. Simpson’s handwriting & signature, I would go on board with the officer, and examine the passport &c. This I most readily consented to, and accordingly repaired on board with the first Lieutenant and a Midshipman, when I found everything as stated in my report to the Commodore, on my return on board, a Copy of which I have the honor to enclose (No. 1). Altho’ everything appeared so clear & correct on board this Vessel, that there could be no pretext for detaining her, and the Commodore was fully satisfied that he could not do it with propriety; yet such was his anxiety & uneasiness lest there should be some deception that might operate against the Am. Commerce, that I really beleive, had she been in sight next morning, he would have ventured to detain her. From this time ’till the 12th, we had strong easterly winds, or calms, which prevented our reaching the Straits.
“On the morning of the 12th we entered the Straits, and stood into the Bay of Tangier, with a light breeze from the westwd hoisting the Colours and firing a signal for the Am. Consul to send or come off, if he had any communications to make, and the Commodore being very desireous of seeing him, to know, if possible, the destination of the frigate before mentioned. Upon standing in near the Town of Tangier, we saw the Consular flags of other nations hoisted; but not that of the U. States; and no boat coming off, we then felt a pretty strong assurance that all was not right with the Emperor. Seeing no probability of a communication with the shore, we stood over to Gibraltar Bay, where we came to Anchor about 3 o’clk P.M. Upon our arrival here the business with Morocco was explained; for we found the U. States Frigate Philadelphia, with her prize, a cruizer, belonging to the Emperor, called the Mirboka, commanded by Ibrahim Raiz Lubarez, one of his principal Captains. Capt Bainbridge immediately came on board the Constitution, and communicated to Commodore Preble the particulars of the Capture.
“It appears that, on Capt Bainbridge’s arrival here from the U. States, he recd. intelligence that two Tripoline Cruizers had been seen off Cape De Gata and he immediately went in search of them. That in looking for them, he fell in with this Moorish Ship of 22 guns & 90 men. After examining her papers & passport from the Am. Consul, and finding them correct, he was about to let him depart; but seeing an Am. Brig, which appeared to be in company with the Cruizer, he was led to some enquiries respecting her, and their answers creating suspicion, he had her examined, and found she had been captured by the Cruizer, and was then in her possession; the Am. Capt & Crew having been put below. Capt. B. then took possession of the Cruizer & her prize and brought them in here. The prize was delivered up to the Master to proceed on his voyage, and the Cruizer detained. The Moorish Captain produced his Orders from Alcady Hashash, the Governor of Tangier & that Coast, to capture am. Vessels and send them into the Ports of Morocco; and also to capture Sweeds, Danes, Dutch, Russians, Prussians &c. These orders, written in the Arabic language, were not signed; but the Captain affirmed and certified, that they were the same which he recd from Hashash; under a sealed cover, with directions not to open it until he shd. be at sea; and that, when he came out, he had no idea that he was to cruize agt. the Americans. These orders were faithfully translated into English here, and the Moorish Consul, Hammet, of this place, saw the Original, and declared it was the handwriting of Hashash, or his Secretary, as he had letters from him written in the same hand.
“The Moors have been remarkably well treated since their capture, and acknowledged it with gratitude. The Capt. of the Am. Brig which had been taken by the Moors, said he and his crew had been very well treated by them, and were only obliged to go below when any Vessel appeared in sight which was suspected to be an Am. Ship of War.
“A Salute was fired by the Constitution, and returned from the Garrison, with an equal number of Guns.
“Tuesday Sept. 13th. In the forenoon I went, with Commodore Preble, on board the Philadelphia, and from thence on shore, where we paid our respects to the Governor, Sir Thomas Trigge, who received us with great cordiality & politeness. He expressed some anxiety on the subject of our rupture with Morocco, as he said the Garrison of Gibraltar was wholly dependent upon the Moors for supplies of fresh provisions in time of war, and he was very apprehensive lest they should refuse those supplies, when they found we were permitted to bring their Vessels in here as prizes. This, however, was conveyed in a delicate manner, and without intimating that we should meet with any obstruction contrary to our Treaty with Great Britain.
“The U. States Frigate, New York, arrived here from a Cruize up the Mediterranean. And the Schooner Vixen, from Baltimore.
“Dispatches were prepared by Commodore Preble to send over to Mr. Simpson, by a dispatch boat this evening. I wrote to Mr. Simpson by the same conveyance (Enclosure No. 2).
“I prepared Lodgings on shore for Mrs. Lear & myself, and in the afternoon we took up our quarters on shore.
“Wednesday, Sept. 14th. Last night the U. S. Frigate John Adams, and the Schooner Nautulus arrived from a Cruize, They brought several Am. Vessels under their convoy from Malaga, Alicant &c. &c. The John Adams also brot in a prize; the Ship Mishouda, Capt Raiz Omar, which she had captured attempting to enter the port of Tripoli, under the flag of the Emperor of Morocco, altho’ in her passport from Mr. Simpson, blockaded ports were excepted, and she had on board a quantity of naval & military store, which she took in after she left Gibraltar, and had on board a Tripoline Captain, and a number of Tripolines more than she took from Gibraltar. (This is the same ship which had been the Tripoline Admiral, and had been so long blockaded in Gibraltar by our Vessels).
“Thursday Sept 15th. Dined at the Governor’s, with the Commodore and Commanders of the Am. ships of war. The Nautulus sailed for Malaga, to bring down a convoy of 18 sail of Am. Vessels, laying there, bound down.
“Friday Sept 16th. This forenoon the dispatch boat sent to Tangier, arrived with letters from Mr. Simpson, which I immediately carried on board the Commodore [sic], in which our apprehensions of a serious rupture with the Emperor, are confirmed; but still a hope of accommodation remains. After perusing, and considering these dispatches, it was determined by Commodore Preble & Rodgers, that they would sail immediately with the Constitution & John Adams for Tangier Bay, to have further communications with Mr. Simpson, and endeavour to terminate this disagreeable business by negociation. They both express a strong wish and desire that I would go over to assist at the negociation (if it should take place) to which I consented, after stating to these Gentlemen, that I had no powers vested in me to interfere in any affairs with the Emperor of Morocco; but that my wish to be useful to my Country would lead me to give any aid I could in this business. And as this unexpected event wd. make it necessary for Commodore Preble to remain on this station until something could be done to give security to our Commerce, I wrote him a letter (Enclosure No. 3.) on the subject of my going to Algier.
“I went on shore, made my Congé to the Governer, and after placing Mrs. Lear under the kind care of Miss Gavino (Sister to our Consul) I returned on board the Constitution at 7 P.M. At midnight weighed Anchor & stood out of the Bay.
“Saturday Sept 17th. At day light the John Adams was to leeward, standing over for Tangier and we, being to windward, stood in, under easy sail, and about half past seven, both Ships came to Anchor in the Bay, about two miles from the Town; with a white flag at the F. T. G. mast head of each ship.
“There were on board the Constitution the Capt & six officers of the Mirboka, and on board the John Adams, the Moorish & Tripoline Captains of the Meshouda.
“Soon after the Ships came to Anchor, a boat came from the Town rowed by 4 Spaniards, who brought an open slip of paper from Mr Simpson, saying, the boat was permitted to come off to bring on shore any letters the Flag of Truce might have to send.
“Commodore Rodgers came on board the Constitution, where a joint letter was written by him & Commodore Preble to Mr. Simpson, stating that they had come here to see if the differences could be settled by a negociation. That the Captains &c. of the two prizes were on board, and the papers so certified and established as to place everything in its true light—requesting that a proper person might be sent off to examine the Officers &c. engaging him security, and urging the necessity of a personal interview with Mr. Simpson himself, if possible.
“I also wrote a few lines to Mr. Simpson, expressive of my feelings for his situation, and of my desire to be useful; but telling him I was not instructed by Govt. to do anything in the affairs of Morocco, and therefore could not act officially in them.
“About 4 o’clk P.M. another boat, rowed by Spaniards (not the same which had been off before) came on board from the Town, and brought answers from Mr. Simpson, stating that he could not come off, as he had guards set over him in his own house; and as the Govr. of Tangier was then at Tituan, the Officer commanding at Tangier, would not, or could not, permit him to go off. He had sent an Express to the Emperor immediately on receiving the Commodore’s letter, expected an answer from him on Monday, and that the Emperor was expected at Tangier on friday next. Desired that the Constitution might be off Tangier on Monday or Tuesday, when he expected the Emperor’s Answer, and would endeavour himself to come off to the Ship. He recommended not to send any boat on shore from the Ship. The foregoing is the purport of the letter which was subject to the examination of those having power over him; but he slip’d under the same cover, another letter, stating that we must look to a higher source than Hashash, for the orders given to the Moorish Cruizers. That an Am. Brig, the Hannah of Salem, Josh. W. Williams master, which was in the Port of Mogodere, on a trading Voyage, had been seized on the night of the 4th. instant, the Cargo taken from the Consignees, and lodged in the Custom-house, and the Capt & Crew delivered to the Consignee upon his responsibility for their Appearance. Mr. S. still hoped matters might be accommodated; but these hopes were faint.
“In his letter to me (Inclosure No. 4) he says he will open to me, when we meet, a scene of deep deceit which will astonish me.
“After perusing these letters, and writing a short answer to Mr. S. informing him that the John Adams wd. go on a Cruize, and the Constitution return to Gibraltar, to be back again to Tangier on monday or Tuesday; it was determined that the John Adams should proceed along the western Coast of Morocco, as far down as Mogodore, to intercept Cruizers and warn any Am. Vessels she might meet with, of their danger; and that the Constitution should proceed to Gibraltar, for Commodore Preble to give some additional Orders to Capt Bainbridge, in consequence of the late information obtained at Tangier, previous to his going up the Mediterranean.

“Commodore Rodgers left the Constitution about sunset, and at 8 o’clk, both ships got under way, for their respective destinations, with a light air.
“Commodore Preble offer’d permission to any of the Moorish Officers on board his Ship to go on shore & relate the circumstances of their Capture & treatment; but they all declined; saying they did not dare go while their men remained prisoners. They all appeard very sad, when they found there was no probability of an accommodation at present.
“After dark large fires were made on all the Mountains along the coast, to give the alarm, and prevent a landing being effected from the Ships, as the Moors on board said.
“The Fort above the Town, and the Batteries in front, appear formidable; but it is said they are in a bad condition as to their guns, and not furnished with Engineers or Gunners. There was in the Bay a Ship with Danish Colours, said, by the Boats which came off, to be a prize to a French privateer which lay alongside of her, recaptured from the English, who had taken her going into a French Port. All the moorish Gallies & boats were hauled close in shore, under the Guns of the Battery. The Flags of the English, French, Spanish, Danish, Sweedish & Portuguese Consuls were kept up during our continuance in the Bay.
“Sunday Sept. 18th. Having had little or no wind all night, we were not far from Tangier Bay in the morning; but having got into the Current we went fast to the Eastward. The John Adams was at a distance standing out of the Straits.
“A breeze springing up we got into Gibraltar Bay about 11 o’clk, where we met the Ship Philadelphia & Schooner Vixen standing out, bound up the Mediterranean. Upon signal from the Commodore, Capt. Banbridge & Lt. Comdr. Smith came on board the Constitution, where they recd. orders from the Commodore. The Ship Port Mary, Capt John Collins, of Charleston S. C. from Hull, bound to Messina, was under their convoy. At 2 P.M. we came to Anchor in the Bay, just above the New Mole. In the afternoon I went on shore.
“Monday Sept. 19th. The Commodore having determined to go down to Tangier this evening, or in the morning, to meet Mr. Simpson’s further communications, as he had desired; he requested me to go with him; and in the Evening, I accordingly accompanied him on board; but the wind being too light to get under way, we waited until morning.
“The Commodore brought from Gibraltar, a Jew Interpreter of the name of Manna, who speaks the moorish & English languages well, to facilitate any communications we may have with the Moors.
“In the evening the Commodore & myself had a long conversation with the Moors on board; particularly with Ibrahim Rais Lubarez, who appears to be a sensible, considerate and well informed man. He is personally well known at Gibraltar, has been two years Ambassador from the Emperor to Madrid, and is a person of consideration at home.
“We endeavoured to impress them with the injustice, as well as the impolicy of the Emperor’s making war upon us, particularly in the insiduous manner in which it has now been done, where the passport of the Consul was obtained, which shd. be held sacred, and never violated. That, altho’ we wished for peace, yet, if forced into a war, we should be found formidable & terrible to the Moors, as they might well know, from what they have seen of our force. That the kind treatment which they had recd. was not the effect of fear; but proceeded from principles of humanity and manliness which the Americans always exercised towards their enemies when they had them in their power. That the Emperor wd. be much more benefitted by our Commerce than he could by a war with us. That our Commerce extended to all nations, which would enable us to carry to the Moors every thing they could want; beside what was produced in our own Country; and that we should take from them such things as they had to dispose of, which wd. be very profitable to the Merchants, as well as productive to the Revenue of the Emperor. That our Shipping was very numerous & powerful. That we wd. strive all in our power to keep peace with them upon proper & honorable terms; but if we were obliged to go to war, we should not only destroy all their vessels, which wd not require much of our force to do; but we should send ships and batter down every Seaport Town in the Empire.
“These observations appeared to make a deep impression upon them, and brought tears into their eyes. They acknowledged it was all just and true, and Capt Lubarez observed, that the present Emperor was one of the best princes they ever had, that he was just and considerate; but that he was surrounded by bad advisers, particularly by Hashash, who had given Orders for capturing Am. Vessels. He also declared, that if ever he got to his own country again, he would see the Emperor, face to face, (to whom he was personally known) and would tell him those solid truths, let the consequence to himself be what they might. That he was fully persuaded the Emperor only wanted to be justly informed of the disposition of the Americans to agree to every thing that was right; and that the kind and generous treatment they had experienced since their capture, would make a lasting impression on their minds, and they would, on their return home, endeavour to inculcate the same feelings on their Countrymen.
“We told him the conduct of Hashash had been so outrageous & wicked towards us, as well as unjust towards the Emperor, that we would never treat with him; nor with the Emperor, unless he inflicted condeign punishment upon him, if he had acted without his orders. They acknowledged this would be right.
“The Commodore proposed to send four of the Moors on board the New York, until his return from Tangier, as the Captain and two others were as many as was necessary to carry over, and such a number in his Cabbin & at his Table, were inconvenient to him. They received this with submission; but when the four had collected their things, and were preparing to depart, they were found in Tears, at the idea of leaving the Ship, and the Commodore humanely permitted them to remain on board.
“Tuesday September 20th. The light airs of wind and calms, did not permit us to get under way ’till about dark, when we weighed with a light breeze from the S. W. to beat out of the Bay.
“In the Afternoon the Schooner Enterprize, arrived from a cruize, when the Commodore ordered Lieut. Commdr. Hull, to follow him tomorrow to Tangier.
“Wednesday Sept 21. In the morning we found the current had set us above the Rock of Gibraltar, the wind having been light & variable through the night. Stretched over under the African Shore. About 11 oclk A.M. off Cuta [Ceuta], a sudden squall came on which struck an English Brig near us, standing up the Mediterranean, with all her sails set, and carried away both her Topmasts. The Commodore immediately hauled up for her to give her assistance. She sent her boat on board, with an officer, who informed that she was His B. M. Brig the Childers, commanded by Sir George Bolton, from Engd. with dispatches for Lord Nelson. She had touched at Gibraltar, to leave letters for the Governor, and came out this morning. The Commodore offered every assistance in his power, and as the Officer said Sir George wished to go into Tituan, where there was an English Frigate which would take his dispatches up immediately, the Commodore sent his boat on board with a hauser to take him in tow, & carry him into Tituan, which was then in sight. The wind freshening, we towed her at the rate of ten knots per hour: but soon after falling calm, even Sir G. B. came on board, and after expressing his warm acknowledgemts. for the assistance he had met with, said, as the weather would now permit him to get up other Topmasts and make sail, he wd. do it in preference to going into Tituan, and proceed on his way. The Commodore offered him spars, rigging or anything he might want; but he said he had everything on board he stood in need of. About sunset we left him, with one Topmast on end, and the other going up, and stood, with a light wind from the westward, over to the Spanish Shore.
“Thursday Septr. 22nd. The wind still continuing to blow from the westward, and the current setting strong to the East, we could make no progress through the Straits. In the forenoon the U. S. Schooner Enterprize come out of Gibraltar Bay and stood for us. Capt. Hull came on board the Constitution, where the Commodore gave him Orders for his immediate Government, and she returned to Gibraltar to taken in water &c. for a cruize of a few weeks off Larache, Sallee & Mogodore.
“In the afternoon saw a Ship coming from the Eastwd. which proved to be the U. S. Frigate Adams, Capt. Campbell, from Tunis, which place he left on the 9th. instant. In the evening the two Ships having stretched in back of the Rock of Gibraltar, Capt. Campbell came on board with Mr. Cathcart, whom he had taken from Leghorn to Tunis, by order of Commodore Morris: But Mr. Cathcart not having been received by the Bey of Tunis, as Consul from the U. States, he was proceeding to Gibraltar in the Adams.
“I delivered to Mr. Cathcart a letter I had for him from the Secy of State; and Commodore Preble also delivered to him some dispatches with which he was charged. Mr. Cathcart deld. to Commodore Preble, for his and my perusal, a copy of his proceedings at Tunis, which he had prepared for the Secy of State; which states his arrival & reception—the Bey’s reason for not receiving him as Consul, and his dispute wh. Dr. Davis, left at Tunis by Commodore Morris, in charge of our affairs.
“Mr. Cathcart informed me that he had laid out about eleven thousand dolls. of the money he had recd. for the Consular present at Algiers, in watches, jewelry &c. which were at Leghorn, where was also the balance of said Cash, ready to be vested in other articles for the present; and that he had there also a large sum (I understood him 24,000 dollars) which he had obtained on his own Credit, for the U. States, to negociate affairs with Tunis, and which he should account for to me. He had left Mrs. Cathcart at Leghorn, which would oblige him to return thither, as well to bring her away, as to take up, and deliver to me the Present & Cash deposited there.
“Friday September 23d. We were this morning near the Rock of Gibraltar, with a light wind, which soon left us, and we lay becalmed ’till near 12 o’clk, when a breeze sprung up, and the Commodore stood into Gibraltar Bay, to put his dispatches on board the Adams.
“The foregoing detail of events, as they took place, will fully inform you of my proceedings since our arrival at Gibraltar; and also give a general idea of the operations which have taken place with respect to Morocco. Commodore Preble writes so fully to the Secretary of the Navy on this subject, and everything else which relates to the Navy Department, that it would be totally unnecessary, even if it were proper, for me to add anything thereto. His communications will undoubtedly be made known to you, that you will be enabled to see more fully the particulars of this business.
“Permit me to add, that the Zeal of Commodore Preble to promote the interest of our Country, can be equalled only by his activity and diligence to carry into effect such measures as appear best calculated to restore a good understanding; or, in the event of a decided rupture, to best protect our Commerce and injure our Enemy. I flatter myself the President will find in this Officer prudence & good judgement, joined with firmness, activity, and a real wish to promote, all in his power, the best interests of the U. States.
“At any rate it may be highly proper to have some force on this Station, even if we should terminate this affair amicably, as the late deceitful conduct of these people proves that they are not to be trusted to the obligation of Treaties. The addition of one Ship and two Brigs or Schooners, would be the least that could keep a watchful eye over the Coasts of Morocco on the Atlantic & Mediterranean; but on this subject I must submit to the opinion of more competent judges.
“I presume that Mr. Cathcart will send by this opportunity his dispatches relative to the Business at Tunis. He will remain here until an opportunity offers of his going to Leghorn in one of the U. States Vessels, so that I shall have full opportunity of communicating with him on the subject of our affairs at Tunis & Tripoli.
“I have not heard a word from Algiers since my arrival here; it is not known whether the Store Ships have arrived there or not: They have not touched here; and the communication between this place & Algiers is not very frequent, particularly at this moment, when the Dey has sent off the English Consul, on account of some personal difference with him. He is now at Gibraltar, and having had several opportunities of being in Company with him, I understand he expects to return to his Post again, as he says he has received an order from his Court to repair to Lord Nelson, now before Toulon, who will receive orders to take him to Algiers and oblige the Dey to receive him. Whether this will take place or not is, I confess, uncertain to me. Mr. Cathcart says he heard from Algiers while he was at Tunis, and that all was well there with respect to the U. States; but he could not tell if the Store Ships had arrived.
“Sunday Sept. 25th. This morning the Constitution went out with a fine wind from the East, for Tangier, to touch there for intelligence from Mr. Simpson, and then proceed to the Atlantic, and run down the Coast as far as Mogodore, and return again into the Straits in 7 or 8 days, when the Emperor is expected at Tangier. The Enterprize will keep a look out along shore for the Gallies to prevent their taking any Am. Vessels in the Straits.

“The enclosed copy of a letter from the Consular office in Cadiz to Mr. Gavino (No. 5) recd. this day, brings unpleasant intelligence. But I have strong hopes, that if the Vessels there mentioned have been captured, they will be retaken before they reach their ports of destination and that the Frigate also (which is undoubtedly the Maimona) will be taken; for besides the John Adams, there will be the Constitution out this day—and tomorrow the New York takes the same course.
“Sept 26th I must now close my long, and I fear tedious, narrative, as Commodore Morris informs me he shall get under way in an hour. I hope the President will approve of the step I have taken to remain here until something can be determined, with certainty as to this business with the Emperor, rather than to take one of our Vessels from the Coast at this moment. Whether this affair be speedily & amicably concluded with the Emperor will depend upon his success or our’s. No doubt remains on my mind, of the orders for capturing Am. Vessels having proceeded from him; and if his Cruizers shd be successful, he will avow it; if otherwise he may deny it, and readily place things upon the footing they were before. But another evil may spring from this. It is not unlikely but Tunis, hearing of our differences with Morocco, may break out upon us, either with or without a pretext. When the Adams left that place, there was nothing indicating this disposition; but we know that these people only want a favourable opportunity of making heavy captures without regard to treaties or promises.
“The return of the Frigates New York & John Adams will afford another opportunity of writing in a short time, when I pray we may have something more pleasing to communicate.”
 

   
   RC and enclosures (DNA: RG 59, CD, Algiers, vol. 6); letterbook copy (owned by Stephen Decatur, Garden City, N.Y., 1961). RC 15 pp.; docketed by Wagner.



   
   See Lear to JM, 23 Aug. 1803, part of which was written on 5 Sept.



   
   Lear enclosed a copy of his letter to Preble, 7 Sept. 1803 (2 pp.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:23–24), in which he reported that he had examined the passport given by James Simpson, which seemed genuine, and the captain’s commission and advised Preble not to detain the ship further. In a note at the foot of the second page of this letter, dated 18 Sept. 1803, Lear added that the ship’s destination was later confirmed by the Portuguese admiral at Gibraltar.



   
   Enclosed is a copy of Lear’s letter to Simpson of 13 Sept. 1803 (3 pp.; docketed by Wagner), condemning the illegal action involving the Mirboka as “a most outrageous violation” by Morocco of its treaty with the U.S.



   
   Enclosed is a copy of Lear’s letter to Preble of 14 Sept. 1803 (1 p.; docketed by Wagner), supporting the latter’s decision to remain near Gibraltar until the “evidences of hostility” toward the U.S. on the part of the emperor of Morocco came to an end.



   
   Enclosed is a copy of Simpson’s letter to Lear of 17 Sept. 1803 (1 p.; docketed by Wagner).



   
   Lear enclosed a copy of a letter from Anthony Terry to John Gavino, 23 Sept. 1803, in which the former reported that he had heard that a Moorish frigate had captured four American ships, that the John Adams was in search of the frigate and expected to retake its prizes, and that two Moorish galleys had been seen off Cape Trafalgar (1 p.; docketed by Wagner; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:73).


